Mr. President, allow me first to extend to you my heartiest congratulations on behalf of the delegation of the Libyan Arab Republic on your accession to your high office as President of the twenty-seventh session of the General Assembly of the United Nations. This honor to you and your great country is a recognition of the long years of struggle against nazism and racism and is a further expression of the role your country and people have played in the affairs of mankind.
167.	Allow me, Mr. President, to express our deep appreciation to your predecessor, Mr. Malik, for guiding success-fully and with distinction the affairs of the previous session of the United Nations General Assembly. The peoples of Asia are proud that its great men have repeatedly contributed to the service of the peoples of the United Nations.
168.	I should like also to express our deep appreciation to the Secretary-General, who is participating in our meeting in his present capacity for the first time. The office of Secretary-General has always been an example to be followed in impartiality and neutrality and in the devotion of man to the affairs of his fellow men.
165. More than a quarter of a century has passed since the adoption of the United Nations Charter. A quick comparison of the hopes and aspirations it contains with the present world situation clearly indicates the vast differences between the beauty of dreams and the pain and bitterness of realities. The Charter states: "We the peoples of the United Nations", while the world of today declares: "We the States of the United Nations". The world of today is governed by "We the States of the United Nations" where maneuvers, compromises and pressures find an open avenue for the achievement of purely selfish gains, never in the interest of the peoples of the United Nations. Those who were responsible for the formulation of the Charter committed themselves "to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold suffering to mankind". Yet some of the States have more than once, and at times under the flag of the United Nations itself, inflicted on the present and consequently future generations the scourges of war, racism and suppression. The result of this policy has been a perpetual state of sorrow and grief. Not only have innocent lives been lost and fundamental freedoms jeopardized, but also the prestige of the United Nations has been tarnished and the fundamental moral values embodied in its Charter negated.
170.	The world of today leads us to believe that the expectations of those who formulated the Charter were neither realistic nor based on a true vision of the future of man for they envisioned a human society in which tolerance would be practiced and in which we should live in peace with one another as good neighbors. Unfortunately, we do not see in the bombardment of civilians with the instruments of destruction and annihilation any indication of tolerance or an incentive to live in peace.
171.	The United Nations started its life by blessing the plantation of a racialist, Nazi gang in Palestine-the land of tolerance, love and peace thereby forcing its indigenous population to live in a permanent state of terror, fear and anxiety. The United Nations has also seated in our midst the representatives of this gang, who fill its halls with threats and sacrilege, while the voice of a people among the peoples of the United Nations is choked with terror and fear. In spite of this, the Charter is still viewed by some as a foundation for peace, prosperity and security.
172.	Mere respect for the human values embodied in the Charter makes some Member States feel ashamed to refer to it while in word and deed they practice the distortion of facts, truth and honesty. The Charter stressed that we should unite our strength with the peoples of the world in order to maintain international peace and security; but today, after a quarter of a century of endless Zionist crimes, we the States of the world allow the Zionist gang to pursue its aggressive acts against the peoples of the United Nations. We are called upon to stand idle, to allow the Charter to be violated and even to condone this Organization's failure to adopt a resolution calling for a cease-fire, thanks to the United States veto.
173.	Some of the practices committed during the lifetime of the United Nations make its founders feel that their expectations were unattainable. The United Nations, as envisioned by the Charter, would be a center for the harmonization and co-ordination of action by all nations to obtain those lofty goals. Nevertheless, we find that unilateral and bilateral actions by the big Powers have taken this Organization completely out of any realm of coordination of international affairs. It has become the rule, and not the exception, for issues to be settled and agreements concluded among the big Powers, the peoples of the United Nations being the very last to know. Let me hasten to state that, while we are proud to be among the peoples of the United Nations, we are in favor of any rapprochement that will strengthen international peace and security. However, we doubt that secret and bilateral agreements take into consideration the interests of the small States and peoples outside the sphere of the big Powers.
174.	Let me emphasize that the rapprochement among the big Powers has not yet solved a single one of the many problems which preoccupy the minds of our peoples. Perhaps arrangements have been made among those Powers 
to satisfy their own interests, but we have yet to see their unified position with regard to the fundamental problems that beset our world, defiling it with war, pain and suffering. This, however, will not cause us to neglect to praise the rapprochement at present taking place between the People's Republic of China and Japan, a rapprochement between two great peoples in a great continent. Such relations can only benefit the struggle of man. One sure consequence will be the assertion that Asia belongs to the Asians and that the future of its peoples lies in self- determination, free from foreign intervention, which has so long sown the seeds of discord and dissension on that troubled continent.
175.	May I be permitted to say that we do not hold a pessimistic outlook for the world in which we live. But we do wish to make it abundantly clear that the peoples of the United Nations are not truly represented in our Organization neither on the basis of those who speak on their behalf, nor on the basis of the questions chosen for discussion.
176.	Those who represent apartheid in South Africa, a system steeped in blood, shame and suppression, come to this rostrum and call for a war against terrorism. Now, who would agree that the right of man to be free and to regain his dignity can be attained by carrying olive branches against the big sticks, guns and rockets of the racists? The colonialist, racist Portuguese are engaged in daily barbaric acts against the indigenous African peoples, while their spokesman remains in our midst, arguing and threatening. The Government of the United Kingdom has called upon our conscience and demanded strict observance of morality, justice and humanity. What irony! That these demands come from the very country which is responsible for the untold suffering which man has endured in Palestine, Rhodesia and so many other parts of Africa and Asia is ironic indeed.
177.	Colonialism planted the seeds of evil in all comers of the world and then slipped away when the price became too high to bear, leaving the victims behind to reap the bitter harvest of their ugly deeds.
178.	Such an examination, available to us since the establishment of the United Nations and the proclamation of the Universal Declaration of Human Rights, will clearly show the true nature of the problem. Those who commend the Charter are the very ones who violate it. Those who loudly observe the anniversary of the Declaration of Human Rights are the very ones who rape the most basic rights of man and his fundamental freedoms. Perhaps the question may arise whether we, the peoples of the United Nations, still have a role to play. Yes, we do. Our role, as the Charter stipulates, is to be tolerant without forfeiting the rights of man, to be friendly without allowing the vindictive to have a place in our midst, to be candid without using distortion, and to be vocal in saying the truth without yielding to pressure. Our respect for the Charter has no place for aggressors, racists, colonialists and those who support them. Only by accepting this role can we affirm that the United Nations has fulfilled its Charter and justified its existence.
179.	Since the move to include in the agenda of this session an item on terrorism and violence, existing ill intentions against the Charter and the peoples of the United Nations have become apparent. The hasty inclusion of this item [item 92] was met with surprise by peoples in all corners of the world. For the questions of hijacking, assaults on diplomats and the senseless killing of innocent people and threats to their fundamental freedoms by terror and violence are not new in today's life. Some Member States officially practice such terror on a vast scale. The reaction of complete acceptance of this item by the racist and terrorist States is a "ploy" to use it gainfully against the legitimate struggle of the peoples under the yoke of colonialism and alien domination. We notice the fact that these circles tried to prevent a study of the causes of terrorism land violence in an attempt to isolate them from their roots. The reason behind this item and the hasty and artificial manner in which it was included, particularly before it was amended, is to use this forum to serve the temporary goals and propaganda purposes of certain States and criminal elements. Perhaps the awakening of the peoples of Africa, Asia and Latin America will deny these elements the opportunity to use the flag of the United Nations as a means to wage war against the freedom fighters' constant struggle for the liberation of man.
180.	We in Africa, Asia and Latin America know what violence is. We live it. Our wounds are still bleeding from it. When we fight it, we do not revert to divorcing it from its roots, from its causes and from the aspirations of those who are living it. Even the Second World War, which led to the formation of the United Nations to prevent the recurrence of war, was in itself a terrorism from which we suffered without participating in its causes or benefiting from its consequences. The fruits of war we enjoyed were the destruction of our towns, the killing of our sons and the suffocation of our freedoms for the sake of the belligerent big Powers. The only benefits we received from this international terrorism were racial discrimination and the seeds of Zionism and limited wars planted in our midst.
181.	Let us talk candidly about terrorism and international violence. Since this item was submitted, only those who practice official violence and terror against innocence and freedom discuss it in accordance with the true motives behind it. Zionist gangs have made of it a justification for their barbarous actions against Lebanon and Syria and have used it openly as a means to threaten other Arab States from this rostrum. The United States has used it as an expression of its support for these gangs and as an instrument in its election campaigns. The United Kingdom has used it to complete its chain of actions within the scope of its international policy. South Africa has used it to justify its laws and regulations against the freedom fighters. The list also includes Portugal and others which will try to give their criminal acts a façade of legitimacy under the banner of the United Nations.
182.	My delegation does not consider it appropriate that the United Nations should become, even for a few weeks, an instrument in local election campaigns or a pawn of international propaganda based on falsehood and deceit.
183.	Let us talk about the terror with which we all live, while the weapons of destruction are stockpiled in the warehouses of the super-Powers, threatening the total ruin of the world. Let us talk about the planes that pour tons of destructive weaponry on innocent people in Palestine and in North Viet-Nam. Let us talk about the destruction of dikes and the endangering of the lives of innocent millions. Let us talk about the fleets of the super-Powers that carry terrorism and violence outside their territorial waters, jeopardizing freedom of passage and international commerce. Let us talk about the mining of harbors without respect for the most basic concepts " international law, and without even declaring a state of war.
184.	The voice which has spoken from this rostrum on behalf of Zionist gangs was created as a result of connivance and concession, attained through pressure tactics and terrorism. Britain delivered the land and the people of Palestine to these usurping butchers who have abused the United Nations with the support of a super-Power. Ask that speaker about his original homeland and about the only justification for his presence in our occupied territory, and then we will talk about international terror and violence.
185.	We said earlier that terrorism and violence are a disgrace to the colonial Powers and racist gangs, since they are themselves the roots and causes. But let me assure you that we are never ashamed of anything we do. We have contributed to the world a glowing and full history that does not need elaboration. Our behaviour, in spite of the terrorism of colonialism and the violence and criminal conspiracies of the big Powers against us, remains an exemplary contribution to human progress and to man's civilization. When the foundation of the civilization and the moralities of others are exposed to the dangers of concessions, conspiracies and pressures, our position will be firm and unequivocal. We will not hesitate to sacrifice our lives to see that truth is the law of man. The cheap attempts to censure our struggle and the struggle of our brothers in Africa will have only one consequence: namely, to let us know the stand of others against us. Through these very debates and discussions, we shall learn just who stands on the side of the struggle of man, and who tries in vain to obstruct it.
186.	Those who seek the creation of artificial storms under the guise of humanitarianism, and the adoption of a resolution or a recommendation by the United Nations on what they label as terrorism and violence are the very ones who openly refuse to implement the resolutions of the United Nations. They are the ones who show contempt for the United Nations by refusing to accept its decisions. Their lack of respect for this august body constitutes in itself a kind of terrorism against the peoples of the United Nations. We must never forget that the Arab peoples that are in a realistic and legitimate state of self-defense are fully aware that the solution of the Palestinian question-namely the problem of the liquidation of Zionist aggression, the taming of Zionist arrogance and the curbing of absolute support by the American fortress of capitalist imperialism-will come only when a practical decision is taken by the Arab peoples themselves: the decision to wage a total war of liberation that will be vindicated by international norms and moral laws and will be dictated by the fundamental human rights to combat aggression and liberate national land from the gangs that occupy it.
187.	Let us be realistic and logical. The Charter, human rights and humane motives are no longer the main stimuli in the United Nations. Contrary to the wishes of the peoples of the world, the United Nations has become a puppet whose strings are pulled by influential hands. This is a tragic end to a great human endeavor in a world governed by inhumane motives and greedy self-interest.
188.	Certain States have practiced infamous and dastardly terror on our soil which, though the subject of continuous complaint, is yet without sufficient condemnation to place the responsibility where it belongs.
189.	In this age of well-publicized concern for the preservation of our ecological environment, let us speak also of the terrorism against our human environment: the mass destruction of our own species. The Arabs are victims of such terrorism. We call for study and the identification of those who are responsible for it. We were among the first to be against Nazi and Fascist terrorism. We fought it at a time when others sought a truce with terror and condoned its ugly practices against our people with resolutions and agreements. Then, when others joined our fight, we continued our struggle to the best of our ability. Finally, when the war was over, the belligerents concluded peace at our expense and without due consideration for our existence. We committed ourselves to be there and without arrogance or selfishness to contribute our humble effort to mankind.
190.	The Second World War left a terror that is still in our midst, as witnessed by the systematic and premeditated planting of mines in our land. War no longer exists among the advanced societies which tested their weaponry on our soil and tried their instruments of terror on our people. Let us call them to account for those practices. The planting of mines in the soil of the Libyan Arab Republic and other North African States was an instrument of war used equally by the Allies and the Axis nations. When the war was terminated, those mines were left to defile our human environment, to explode in the faces of our innocent men, women and children, and so to hinder in an effective manner our progress and our development.
191.	From a humanitarian point of view, it was imperative that the belligerent States, which later became friends, should give us an indication of the existence of those mines which jeopardized innocent lives and prevented innocent people from exercising their fundamental liberties. But, without a single exception, all refrained from performing this humane and legal duty, leaving it to time and to mines to "solve" our problems. The Libyan Arab Republic will not stand idly by, politically or juridically. It will not refrain from asking the States responsible for planting its soil with mines to pay reparations for this inhuman act.
192.	Some States have included in the agenda of the United Nations certain tangential items which have been blown up and exaggerated by the mass media. But we believe that the time has come to identify the responsibility for and show the true cause of the deterioration of the world situation. Terrorism and violence and the pollution of the human environment are undoubtedly latent, in spite of the propaganda campaigns, in the inhuman behavior of certain elements and the States that support those who pollute the life of man and defile it. Let us remove the hand of colonialism and exploitation from the peoples of the
United Nations so that this international gathering will be a true representation of its peoples. Let the people of Namibia come to this hall. Let us remove the grip of Ian Smith and his gang from Rhodesia. Let us condemn the attempts of some States to collaborate with the two racist regimes, in South Africa and Rhodesia.
193.	Let us emphatically and with one voice issue a true and courageous proclamation that we are against the colonial presence of Portugal in Africa and against some of the major Powers that support Portugal's strangulation of the freedoms of the indigenous populations.
194.	Let us state with a clear voice that the one who speaks on behalf of the Zionist gangs is a racist, Fascist and Nazi, to whom we should not even listen. Let our human environment be purified of the causes of terror and violence, and let all the peoples of the United Nations attain what the Charter has stipulated.
195.	The world has changed measurably since the adoption of the Charter. Those changes must be taken into consideration for two reasons. First, the United Nations must be given the effectiveness to prevent its resolutions from being subject to concession and deliberate rejection, consequently restoring its respect and prestige. Second, a true reflection of the world today must include peoples that should be given the opportunity to enrich man's history and contribute to the discussion of his problems.
196.	The Arabic language is of great cultural and historical value, having made major contributions to civilization contributions that can be neither ignored nor belittled. It is the language of scores of millions of men; it constitutes a religious reference to hundreds of millions of Moslems all over the world. This language has become a working reality in many of the specialized agencies and human gatherings, a fast which makes it imperative to give it wider scope among the languages of the United Nations. The acceptance of Arabic as an official language of the United Nations will contribute immensely to world literature and civilization.
197.	The discussion of the universality of the Organization and the admission of new Members brings us once more to the discussion of the Charter. We cannot agree that the super-Powers have the right to force upon the Organization delegations which do not represent their peoples, or membership for governments which were created as a result of international conspiracies.
198.	The debate on the admission of new Members, as included in the agenda [item 23], is a waste of time and will lead us only to polemics and futile discussion. The most practical procedure remains a recommendation by the Security Council, followed by a debate in the General Assembly; any other procedure will inevitably lead to pain and anxieties which will not serve the interests of this world Organization.
199.	We would like to emphasize that any review of the situation of the world today necessitates the compiling of a list of priorities for our debates and also a longer period of debate to enable us responsibly to solve world problems and ensure world progress. The search for peace and security and the stabilization of relations will not be found in the settlements by the rich and big Powers at the expense of the poor and smaller States or at the expense of the colonized and oppressed peoples.
200.	Before we can achieve true peace and effective security and before we can preserve the lives of the innocent and protect the fundamental freedoms of man, we have to do the following things: first, liquidate all forms and manifestations of colonialism, neo-colonialism and imperialism; secondly, put an end to the crime of racial discrimination and violations of human rights; thirdly, place the responsibility on the big Powers and other colonial nations for the consequences of their actions and call upon them to participate effectively and in good faith in the solution of the problems created by the tragedies they have caused; and fourthly, review the affairs of our international system, the manner of representation in it and the enforcement of respect for its resolutions and recommendations.
201.	The eyes of the world should be focused upon the solution of the fundamental problems, in order to create true stability for future generations, to safeguard them from the scourge of war and to establish conditions that are conducive to progress and prosperity.
202.	Injustice of man to man exists, and it is a bitter reality. It will continue, for it cannot be fought with resolutions of international organizations which lack the power to enforce those resolutions or even the will and desire to respect them. Injustice, partiality and alignment remain characteristics of man, especially in international organizations. A world built in such a manner does not augur well, nor does it promise a better future, permanent stability or a just peace. Nevertheless, we assert that the settlement of global problems and the improvement of the gloomy world situation lie in the perseverance and endurance of the peoples of the world and in the determination of man to make this planet a healthy place to live in. For man is the main pillar of the peoples of the United Nations, and he will create peace, security and prosperity.
203.	With your permission, Mr. President, before I leave the rostrum I should like to say a few more words, which are not in my Arabic text.
204.	Today, Monday, is the first day of the holy Moslem month of Ramadan in the year 1392 of the Moslem calendar, a holy month of fasting, prayer and meditation observed by hundreds of millions of Moslems around the world, millions of human beings of all races and colors and from all regions and nations of our planet. On this occasion, on behalf of the Revolutionary Command Council, the Libyan people and the delegation of the Libyan Arab Republic, I should like to convey to our Moslem brothers in this Assembly and to the whole Islamic community throughout the world our sincere congratulations and good wishes.
205.	I want also to take this special occasion to stress our belief that we Moslems are determined to contribute to the advancement of humanity and to join in a sincere effort to bring serenity, justice and peace to this troubled world. In keeping with our faith and our cultural heritage, as well as our traditional humanism and tolerance, we shall continue our sacred fight, our jihad, against Zionism, imperialism, colonialism, racism and exploitation wherever they exist in the world.
